PER CURIAM.
Richard J. Alfieri petitions the Court for leave to resign from The Florida Bar, which The Florida Bar opposes. We have jurisdiction pursuant to article V, section 15, Florida Constitution, and rule 11.08 of The Florida Bar Integration Rule. We grant the petition.
In late August 1982 Alfieri pled guilty in federal court to two felony charges. Early in September he filed the instant petition requesting permission to resign from the Bar. The Bar’s Board of Governors voted to oppose the petition and seek disbarment unless the petition were amended to be without leave to apply for readmission to the Bar.
An attorney whose petition for leave to resign is granted may apply for readmission after three years. Fla. Bar Integr. Rule, art. XI, rule 11.08(6). Similarly, a disbarred attorney may apply for readmission after three years. Id. at rule 11.10(5). Disbarment, therefore, would be no greater in effect than the punishment which Alfieri has agreed to accept by filing his petition. We see no reason to prolong these proceedings, and we grant Richard J. Alfieri’s petition to resign, effective with the filing of this opinion.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.